DETAILED ACTION
This Office Action is in response to communications made on November 19, 2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1, 3-10 and 13-20 are pending in the application
Claims 1, 10 and 20 have been amended by the Applicant
Claims 4 and 20 contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments to the rejections under 35 U.S.C. §103, filed November 19, 2021, have been fully considered.
The Applicant argues on page 8 that “Lortz does not teach or suggest bidirectionally communicating with a head unit via a first communication module to perform an authentication process, as required by amended claim 1”. The examiner agrees.
Upon further consideration of the Applicant’s amendments, a new ground(s) of rejection is made and listed below
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur et al (US Patent Application Pub. No. 2005/0266879 A1) hereinafter Spaur, in view of Nicholson et al (US Patent Application Pub. No. 2014/0068713 A1) hereinafter Nicholson, and in view of Lortz et al (US Patent Application Pub. No. 2014/0187149 A1) hereinafter Lortz, and in further view of Anuszczyk et al (US Patent Application Pub. No. 2003/0110253 A1) hereinafter Anuszczyk. 
Regarding claims 1 and 10, Spaur teaches:
A removable device, adapted to connect to a head unit of a vehicle and comprising: (see Fig. 1A item 104 and ¶ [0045], Spaur shows a system which includes a plug and play telematics control unit or communications interface system (CIS) interconnected to devices such as a smart phone, and to vehicle electronics such as the head unit to permit access to or control of information and applications associated with a vehicle, and embodiments of a CIS may themselves be portable (removable device, adapted to connect to a head unit of a vehicle)
a first communication module configured for bi-directional communication of data with the head unit; (see Fig. 1A item 112  and ¶ [0045], Spaur shows the CIS includes a vehicle interface port for interconnecting to electronics associated with a vehicle such as the head unit (communication of data with the head unit)
a second communication module configured for bi-directional communication of data with a wireless network, in particular a mobile telecommunication network; (see Fig. 3 item 328 and ¶ [0060], Spaur shows the CIS includes wireless interfaces such as CDMA2000 and GSM/GPRS/EDGE (communication of data with a wireless network, in particular a mobile telecommunication network)
a memory unit storing at least one application… implementing at least a first protocol for the communication with the head unit via the first communication module (see Fig. 2 item 208, claim 26 and ¶¶ [0056],[0057],Spaur shows the CIS includes a memory for storing the application and services programming, and provides the necessary formatting of instructions received from or delivered to the vehicle (a memory unit storing at least one application), and includes vehicle interfaces for a number of different vehicle systems for example, a Media implementing at least a first protocol for the communication with the head unit)
a control unit comprising at least one processing unit … wherein the control unit is configured to provide at least one service to the head unit via the first communication module, (see Fig 3 and [0055], Spaur shows the CIS includes a processor (control unit) capable of running operating system software and application software, including applications and associated services, Fig. 1A items 104,108 and ¶ [0049] shows the system allows devices interconnected to the CIS and/or applications running on the CIS to advertise services which can be utilized by other applications running on or interconnected to the CIS, a platform that is remote or separate from the CIS such as the smart phone and a vehicle electronics such as head unit, and in a similar way services running on or available through a remote computing platform such as a smart phone can advertise services to be utilized by CIS resident applications or applications resident on other platforms (provide at least one service to the head unit).
Spaur does not explicitly show:
an application programming interface (API)
at least one of a set of routines or a set of tools for execution of the at least one application by a control unit of the removable device; 
wherein the control unit is further configured to bidirectionally communicate with the head unit via the first communication module to perform an authentication process with the head unit and to perform encryption of the communication with the head unit in an application layer
Nicholson shows:
an application programming interface (API) (see Fig. 3A and ¶ [0002],[0072], Nicholson shows a system for providing communications and services between a vehicle head unit and a communication device, ¶ [0131] shows the communication device includes an application layer which interfaces with the peer communications framework component through an application programming interface  (an application programming interface (API))  and may 
wherein the control unit is further configured to perform an authentication process with the head unit via the first communication module (see ¶ [0019], Nicholson shows providing communications between a head unit of an automobile and a communications device having a handheld form factor, and the establishment of a communications link that communicatively couples the head unit and the communications device based on an authentication or a verification of authorization involving one or more of the head unit, a vehicle identifier of the automobile, the communications device, a user account and user credentials (to perform an authentication process with the head unit via the first communication module)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Nicholson such that the CIS application software provides an API which provides a set of routines, protocols, and tools, which is used by the applications and associated services for securely communicating with the vehicle head unit for the different protocols such as OBD-II, MOST and CAN, and provides the establishment of a communications link that communicatively couples the head unit and the CIS based on an authentication. Doing so would provide secure Internet connectivity and customized services to automobile head units since software developers can use the APIs to create applications to securely process the data signals to/from the vehicle to provide the remote services.
Lortz shows:
to perform encryption of the communication with the head unit in an application layer (see Fig.2 and ¶ [0002],[0015], Lortz shows a system for wireless devices to establish a communication connection with vehicle on-board platform, such as an in-vehicle infotainment/IVI system, which may be part of the vehicle's main computer or a stand-alone system, ¶ [0019],[0020] shows the communications may be encrypted at more than one open systems interconnection/OSI model layer, for example, the communications between the wireless device and the vehicle may be encrypted at both the application layer and the perform encryption of the communication with the head unit in an application layer) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Lortz such that the CIS includes functions such as encrypting the communications between the device and the vehicle head unit at both the application layer and the transport layer. Doing so would provide secure connectivity to automobile head unit since the CIS would enable applications to securely process the data signals to/from the vehicle to provide the remote services.
Anuszczyk shows:
at least one of a set of routines or a set of tools for execution of the at least one application by a control unit of the removable device (see ¶ [0093], Anuszczyk shows a networked system in which a first application is dependent on a second application if the second application uses resources that are exposed by a network connection, such as TCP/IP, by the first application. The second application's API, which is a set of routines, protocols, and tools, can be called by the first application during execution of the first application (a set of routines or a set of tools for execution of the at least one application)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Anuszczyk such that the CIS application software provides an API which provides a set of routines, protocols, and tools, which is used by the applications and associated services for communicating with the vehicle head unit for the different protocols such as OBD-II, MOST and CAN and provides the necessary formatting of instructions received from or delivered to the head unit. Doing so would enable easier maintenance/upgrades since software developers can use the APIs to create applications to process the data signals from/to the vehicle

Regarding claim 3, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device of claim 1.
Spaur shows:
The removable device according to claim 1, wherein the control unit is configured to provide the at least one service to the head unit via the first communication module by executing the at least one application (see Fig. 1A items 104,108 and ¶ [0049], Spaur shows the system allows devices interconnected to the CIS and/or applications running on the CIS to advertise services (provide the at least one service) which can be utilized by other applications running on or interconnected to the CIS (executing the at least one application), or on a platform that is remote or separate from the CIS such as a smart phone, or on vehicle electronics such as head unit, and in a similar way services running on or available through a remote computing platform such as a smart phone can advertise services to be utilized by CIS resident applications or applications resident on other platforms)
Spaur does not explicitly show:
using the API  
Nicholson shows:
using the API  (see Fig. 3A and ¶ [0002],[0072], Nicholson shows a system for providing communications and services between a vehicle head unit and a communication device, ¶ [0131] shows the communication device includes an application layer which interfaces with the peer communications framework component through an application programming interface  (using the API)  and may work as middleware, with a separate connection to both the computer network e.g., the Internet and to an external device, such as the automobile head unit)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Nicholson such that the CIS provides a standardized Application Programming Interface (API) which is executed by the application. Doing so would enable easier maintenance/upgrades since a standardized API can be used to create applications that process the data signals from/to the vehicle

Regarding claims 5 and 15, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1 and 10.
Spaur shows:
The removable device according to claim 1, wherein the control unit is further configured to provide a Human-Machine-Interaction (HMI) service to the head unit via the first communication module (see Fig. 21 item 416, claim 26 and ¶¶ [0143],[0151], Spaur shows the CIS may function a Human-Machine-Interaction (HMI) service).

Regarding claims 6 and 13, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1 and 10.
Spaur shows:
The removable device according to claim 1, further comprising: a third communication module configured for bi-directional communication of data with a mobile communication device; (see Fig. 1A item 10, and ¶ [0045],Spaur shows the CIS interconnected to a portable device such as a smart telephone, cellular telephone (communication of data with a mobile communication device),
wherein the control unit is further configured to provide the at least one service to the head unit via the first communication module based on data received via the third communication module (see Fig. 2 and ¶ [0049],Spaur shows the connection framework process allows devices interconnected to the CIS and/or applications running on the CIS to advertise services, which can  be utilized by other applications running on or interconnected to the CIS and/or a platform that is remote or separate from the CIS such as the phone, ¶ [0183] shows example of an MP3 audio service, in which the head unit decodes MP3 formatted digital music and plays it through the automobile's stereo system, and a user may interconnect the cellular telephone with the vehicle head unit and the client application on the cellular telephone establishes communication via the CIS interface engine with the connection framework process to push an MP3 encoded audio stream to the audio service provided by the head unit (provide the at least one service to the head unit via the first communication module based on data received via the third communication module).

Claims 7-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spaur, in views of Nicholson, Lortz and Anuszczyk, and in further view of Barrett et al (US Patent Application Pub. No. 2015/0100633 A1) hereinafter Barrett.
Regarding claims 7, 14 and 16-18, Spaur modified by Nicholson, Lortz and Anuszczyk teaches the device and method of claims 1, 7 and 10.
Spaur does not explicitly show:
The removable device according to claim 1, further comprising at least one of: a decoding unit configured to decode data received from at least one of the wireless network and the head unit; an encoding unit configured to encode data to be transmitted to at least one of the head unit and the wireless network; or a power supply element configured to receive power supplied by the vehicle  
Barrett shows:
The removable device according to claim 1, further comprising at least one of: a decoding unit configured to decode data received from at least one of the wireless network and the head unit; (see Fig. 1 item 110 and ¶ ¶ [0002],[0014], Barrett shows a system which includes a modular in-vehicle infotainment architecture with a detachable multimedia module, ¶ [0015] shows the multimedia module facilitates communication of data signals and information and the activation of procedures and/or services between mobile devices and network resources and the vehicle subsystems such as in-vehicle infotainment (IVI) subsystems and electronic control units, Fig. 1 item 122 and ¶¶ [0023],[0027] shows the multimedia module includes a content modem to decode data (at least one of the group of: a decoding unit configured to decode data) and/or content signals received via radio signals, cellular signals, and/or satellite (received from at least one of the wireless network), and the modems can generate audio or video streams, which can be played through IVI vehicle subsystem).
a power supply element configured to receive power supplied by the vehicle (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector, which is typically used for connection, communication and power supply between electronic devices (a power supply element configured to receive power supplied by the vehicle) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS includes a modem which can 

Regarding claim 8, Spaur as modified by Nicholson, Lortz and Anuszczyk teaches the device of claim 1.
Spaur does not explicitly show:
The removable device according to claim 1; wherein the first communication module comprises at least one of a first connector or a wireless antenna, adapted to connect the removable device with the head unit  
Barrett shows:
The removable device according to claim 1; wherein the first communication module comprises at least one of a first connector or a wireless antenna, adapted to connect the removable device with the head unit (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector (at least one of a first connector)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate teaching of Barrett such that CIS uses a USB connector for the vehicle interface. Doing so would provide a standard connector between vehicle electronics and CIS.

Regarding claim 9, Spaur as modified by Nicholson, Lortz and Anuszczyk teaches claim 1.
Spaur does not explicitly show:
The removable device according to claim 1, where in the removable device is configured to provide a runtime environment for mobile apps to the head unit of the vehicle, wherein the mobile apps are executed using the API stored on the memory unit of the removable device; and wherein control signals are transmitted from the head unit to the removable device  
Barrett shows:
The removable device according to claim 1, where in the removable device is configured to provide a runtime environment for mobile apps to the head unit of the vehicle, wherein the mobile apps are executed using the API stored on the memory unit of the removable device; and wherein control signals are transmitted from the head unit to the removable device (see Fig. 1 a runtime environment for mobile apps), ¶ [0025],[0026] shows a mobile device and/or a network resource can send a write or control signal through the multimedia module to a vehicle which can be formatted in the mobile device data signal format defined by the API, and the multimedia module can convert the write/control signal to the vehicle-specific format and communicate the signal to the appropriate component of a vehicle subsystem, in the same way the API can expose the data signals from/to the vehicle subsystems in a standardized way for the network resources (control signals are transmitted from the head unit to the removable device) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Spaur to incorporate the teaching of Barrett such that the CIS provides a runtime environment such as a standard ANDROID operating system which allows mobile apps to be executed using the API. Doing so would provide more choice of apps since a standard operating system would be running on the CIS.

Regarding claim 19, Spaur modified by Nicholson, Lortz, Anuszczyk and Barrett teaches the device of claim 8.
Spaur does not explicitly show:
The removable device according to claim 8, wherein the first connector comprises at least one of a USB connector and an HDMI connector, and wherein the wireless antenna comprises at least one of a Bluetooth antenna, a Wi-Fi antenna, and a multi-band antenna  
Barrett shows:
The removable device according to claim 8, wherein the first connector comprises at least one of a USB connector and an HDMI connector, and wherein the wireless antenna comprises at least one of a Bluetooth antenna, a Wi-Fi antenna, and a multi-band antenna (see Fig. 1 and ¶ [0020], Barrett shows the interface between the multimedia module and the vehicle subsystems  can be implemented using a USB interface and associated connector (at least one of a USB connector), ¶ [0022] shows the multimedia module supports WI-FI and BLUETOOTH interfaces (a wireless antenna)


Allowable Subject Matter
Claim 20 contains allowable subject matter. 
The following is an examiner’s note: 
Regarding Claim 20: 
“A dongle, adapted to connect to a head unit of a vehicle and comprising: a first communication module configured for bi-directional communication of data with the head unit; a second communication module configured for bi-directional communication of data with a wireless network, wherein the wireless network comprises a mobile telecommunication network; a memory unit storing an application.. implementing at least a first protocol for the communication with the head unit via the first communication module; and a control unit comprising at least one processing unit adapted to… wherein the control unit is configured to provide at least one service to the head unit via the first communication module;” and “and wherein control signals for controlling the mobile apps are transmitted from the head unit to the dongle;”  is disclosed in prior art by Spaur;
“an application programming interface (API)” and “and wherein the control unit is further configured to bidirectionally communicate with the head unit via the first communication module to perform an authentication process with the head unit”  is disclosed in prior art by Nicholson;
“execute the API ” and “wherein the mobile apps are executed using the API stored on the memory unit of the dongle;”  is disclosed in prior art by Anuszczyk;
“wherein the control unit is further configured to provide a runtime environment for mobile apps to the head unit,”  is disclosed in prior art by Tatiya;
“perform encryption of the communication with the head unit in an application layer” is disclosed in prior art by Lortz; 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Spaur, Nicholson, Anuszczyk, Tatiya and Lortz to arrive at the present invention as recited in the context of independent claim 20.. 

Dependent claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4: 
“The removable device according to claim 1, wherein the control unit is further configured to provide a runtime environment for mobile apps ”, is disclosed in prior art by Tatiya;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined Spaur, Nicholson, Anuszczyk, Tatiya and Lortz to arrive at the present invention as recited in the context of independent claim 1 and its dependent claim 4 as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/RANJAN PANT/
Examiner
Art Unit 2458
/RP/ 


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458